UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4187
CARLTON L. ROPER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                             (CR-00-622)

                      Submitted: October 18, 2001

                      Decided: October 29, 2001

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Jane Barrett Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.
2                      UNITED STATES v. ROPER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Carlton Roper appeals his 130 month sentence and conviction upon
a guilty plea to one count of possession with intent to distribute
cocaine in violation of 21 U.S.C. § 841(a)(1) (1994). Roper’s attorney
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), raising two issues on appeal but stating that, in his view,
no meritorious issues exist for appeal. Roper has filed a pro se supple-
mental brief. Initially, Roper argues the district court did not follow
the requirements of Rule 11 of the Federal Rules of Criminal Proce-
dure at his plea hearing. Upon review of the record, we find the court
engaged in a thorough Rule 11 colloquy, precisely following the
Rule’s mandates. Therefore, this contention lacks merit.

   Roper next avers his indictment was defective under Apprendi v.
New Jersey, 530 U.S. 466 (2000), because it charged him with con-
spiracy to possess with intent to distribute over five grams of crack
cocaine, but did not reference § 841(b)(1)(B), the statutory penalty
subsection that governs such a quantity of crack cocaine. The formal
indictment included the elements of the offense and informed Roper
of the exact charges. There is no Apprendi requirement that the pen-
alty subsection be included in the indictment, and thus Roper’s con-
tention is meritless. Moreover, Roper’s sentence does not implicate
Apprendi because it falls within the statutory maximum permissible
for any violation of § 841(a). See United States v. Kinter, 235 F.3d
192, 201-02 (4th Cir. 2000).

   Finally, in his supplemental brief, Roper argues he possessed only
35 grams of cocaine as opposed to the 37 grams for which he was
sentenced. At the sentencing hearing, the court adopted the pre-
sentence report, which indicated that Roper was in possession of 37
grams of cocaine. The court asked Roper if he had any objections to
the pre-sentence report and Roper indicated he did not. Moreover,
                        UNITED STATES v. ROPER                         3
neither Roper nor counsel presented any evidence countering the pre-
sentence report’s finding of 37 grams. Thus, Roper’s final contention
is neither preserved nor supported.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. The district
court’s judgment is therefore affirmed. This court requires that coun-
sel inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move in this court for leave to with-
draw from representation. Counsel’s motion must state that a copy
thereof was served on the client. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED